Judge WEBB
dissenting.
I dissent. The evidence in this case showed that while a two-year-old child was in the care of the defendant the child received second and third degree burns on both hands. There was a clear line of demarcation of the burns around both wrists. There was testimony that the child’s hands would have to be under the water from 10 to 15 seconds to incur the burns. I believe a jury would reasonably infer that the child would not hold its hands steadily under the water for 10 to 15 seconds in order to incur second and third degree burns with a clear line of demarcation on the wrists. Someone had to hold the child’s hands under the water. The defendant was the only adult with the child when the child was burned. The jury could conclude from this that the defendant held the child’s hands under the hot water inflicting second and third degree burns.
I vote to find no error.